SHIVERS, Judge.
The appellant in this case appeals an emergency order suspending her license to practice midwifery, pending final agency action on two outstanding administrative complaints filed by appellee/Department of Health and Rehabilitative Services. We affirm. There is no requirement, as argued by appellant, that a hearing be conducted prior to entry of emergency orders pursuant to Section 120.60(8), Florida Statutes. Lerro v. Department of Professional Regulation, 388 So.2d 47 (Fla. 2d DCA 1980); Department of Business Regulation v. Provende, Inc., 399 So.2d 1038 (Fla. 3d DCA 1981). We find that the emergency order entered in this case facially complies with the requirements of Sections 120.60(8) and 120.54(9), Florida Statutes, and that a formal suspension or revocation proceeding is currently pending.
AFFIRMED.
ZEHMER and BARFIELD, JJ., concur.